           Case 1:20-cv-03841-JPC Document 25 Filed 10/09/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X            10/09/2020
                                                                       :
HERMINIO GARCIA RAMIREZ et al.,                                        :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :   20-CV-3841 (JPC)
                  -v-                                                  :
                                                                       :     NOTICE OF
JAMIL LIQUORS INC. et al.,                                             :   REASSIGNMENT
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        This case has been reassigned to the undersigned. All counsel must familiarize themselves

with the Court’s Individual Rules, which are available at https://www.nysd.uscourts.gov/hon-

john-p-cronan. Unless and until the Court orders otherwise, all prior orders, dates, and deadlines

shall remain in effect notwithstanding the case’s reassignment, except any currently scheduled

conference or oral argument before the Court is adjourned pending further order of the Court.

        In accordance with the Court’s Individual Rules and Practices for Civil Cases, requests for

extensions or adjournment may be made only by letter-motion filed on ECF and must be received

at least 48 hours (i.e., two business days) before the deadline or scheduled appearance, absent

compelling circumstances. The written submission must state (1) the original date(s) set for the

appearance or deadline(s) and the new date(s) requested; (2) the reason(s) for the request; (3) the

number of previous requests for adjournment or extension; (4) whether these previous requests
         Case 1:20-cv-03841-JPC Document 25 Filed 10/09/20 Page 2 of 2


were granted or denied; and (5) whether opposing counsel consents, and, if not, the reasons given

by opposing counsel for refusing to consent.

       SO ORDERED.

Dated: October 9, 2020                             __________________________________
       New York, New York                                   JOHN P. CRONAN
                                                          United States District Judge




                                               2
